Attachment to Advisory Action

Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.

	Applicants’ amendment filed on 1/11/2022 has been fully considered; however, the amendment has not been entered given that it raises new issues that would require further consideration and/or search.
	
	With respect to new issues, the scope of claims 1 and 20 have been narrowed, i.e. structure 2-1 has been cancelled. Furthermore, claim 21 has been amended reciting a new limitation not previously presented, i.e. at least one of A1 and A2 is not represented by Formula 2-1. It is the Examiner’s position that this is a new issue, and therefore, the amendment would require further consideration and/or search.

	It is noted that were the amendment entered, claim 21 would be objected to for the following formalities. Claim 21 recites the phrase “at least one of A1 and A2 is not represented by Formula 2-1”. Applicants are advised to amend this phrase to recite “at least one of A1 or A2 is not represented by Formula 2-1”.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767